Citation Nr: 0616186	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder as 
a result of exposure to asbestos, claimed as pulmonary 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1946.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
and June 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In February 2003, the veteran testified at an RO hearing; a 
copy of the hearing transcript has been associated with the 
record.

In January 2005, the case was remanded for additional 
development.  It is now before the Board for further 
appellate consideration.


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has a lung disorder (to include asbestosis) related to 
service or in-service exposure to asbestos.


CONCLUSION OF LAW

Claimed pulmonary disorder characterized as asbestosis was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005). 
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  During the pendency of 
this appeal, the United States Court of Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005) regarding the issue addressed in this decision.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim, and he 
testified at an RO hearing in February 2003.  In September 
2001 and May 2003 letters, the RO asked the veteran to 
provide additional information in support of his claim and 
told him that he must give VA enough information about any 
records so that such records could be requested on his 
behalf.  The Board observes that the veteran claims that he 
had filed for VA benefits over 50 or 60 years ago, but his 
original claims file could not be found.  As a result, the RO 
made three separate requests for service records - one for 
dental and medical records and the other two for in-service 
exposure to asbestos or jobs he performed in service.  The 
National Personnel Records Center (NPRC) provided available 
service dental and medical records and documents showing the 
veteran's duty assignments in January 2002 and March 2005.  
In an effort to rebuild his claims file, a February 2002 VA 
Form 119, Report of Contact, reflects that the RO asked the 
veteran for copies of any correspondence he had previously 
received from VA, and his response was that he did not have 
anything.  The veteran failed to respond to a February 2005 
VA letter sent to him in compliance with the Board's January 
2005 remand, asking for additional information with regard to 
his claim.  

Although VA attempted to obtain medical treatment records 
from several private doctors and two private hospitals, most 
of the RO's September 2003 requests for medical evidence were 
either returned as undeliverable or have gone unanswered.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Various 
private medical records and physician statements, and 
available VA and service medical records for the veteran have 
been associated with the claims file.  In variously dated 
letters, VA informed the veteran of what was needed to 
establish entitlement to service connection and he was given 
additional chances to supply any pertinent information.  
Copies of his hearing testimony, response to an asbestosis 
exposure questionnaire, Internet articles, ship's logs, and 
excerpts from "The Colorado Lookout," along with lay 
statements from the veteran and a comrade, and his 
representative also have been associated with the file.  In 
October 2005, the veteran was afforded a nexus examination 
and various radiological tests.  At that examination, the 
veteran reported exposure to asbestos during service, even so 
the results showed no current pulmonary disorder.  Thus, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence, which might be relevant to his 
service-connection claim.  In light of the fact that the 
veteran does not have a current pulmonary disorder, the Board 
finds that there is no reason to remand the case back for a 
definitive opinion on whether the veteran was exposed to 
asbestos in service, as the evidence of record is adequate 
for determining whether the criteria for service connection 
have been met.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's remand with 
regard to the issue discussed in this decision.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

In the present case, a substantially complete application was 
received in December 2000 for a pulmonary disorder, in 
response to which the RO sent the veteran an asbestos 
questionnaire.  Thereafter, in a February 2002 rating 
decision, the RO, in pertinent part, denied the appellant's 
claim.  Prior to this rating action, in a September 2001 
letter, the RO provided initial VA notice.  Although the VA 
notice letters that were provided to the appellant in 
September 2001, May 2003, and February 2005 do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In May 2003 and 
February 2005 letters to the veteran, VA provided additional 
notice to the appellant regarding what information and 
evidence he should submit, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claim.  In these 
communications, VA also informed the appellant of what 
information and evidence was needed to substantiate his 
service-connection claim.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Since the claim is being denied, neither 
an initial disability rating or an effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess/Hartman.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as bronchiectasis, to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

As of June 9, 1998, 38 C.F.R. § 3.300 (2005) bars service 
connection for disabilities claimed to be due to a veteran's 
use of tobacco products during service.  

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The veteran asserts that he is entitled to service connection 
for a pulmonary disorder as a result of in-service exposure 
to asbestos.  The veteran claims that he was exposed to 
asbestos during his active duty, particularly from 1940 to 
1944 when he was assigned to the USS Colorado.  He contends 
that his duty assignments consisted of ship maintenance, 
which exposed him to asbestos especially when the ship's guns 
were fired, causing asbestos dust from the pipe covers to 
infiltrate the air on the ship.  The veteran testified that 
he was a bag powder handler; that the powder was packed in 
asbestos cloth; that five bags were used for each shot; that 
he slept in hammocks on board ship; that each day the 
hammocks were thrown into hammock bins, which were also 
loaded with asbestos due to the guns firing; that even the 
wooden decks were caulked with asbestos, which they were 
required to scrub down; and that, in 1943, when the ship went 
in for rework, approximately 20 tons of asbestos was removed 
from the USS Colorado, including all of the wooden decks and 
hammock bins.  The veteran admits to being exposed after 
service to asbestos while working in the construction 
industry, both residential and commercial.  

The veteran's service personnel records show that he worked 
as an apprentice seamen, boatswain's mate, and coxswain while 
in the Navy.  The veteran's post-service employment also 
appears to have included continuing exposure to asbestos.  

The record indicates that, in July 2001, a private physician, 
J. P. K., MD, FCCP, certified in the practice of family 
medicine, diagnosed the veteran with pulmonary asbestosis and 
asbestos-related pleural disease as a result of a self-
reported history of significant exposure to asbestos as a 
seaman on a battleship and later as a carpenter starting in 
the 1940s.  This examination appears to have been done as 
part of a lawsuit.  Although the veteran was asked to provide 
additional information obtained for that lawsuit, his post-
service exposure to asbestos, and post-service private 
treatment records in February 2005, he did not respond.  The 
VA can only proceed so far without help from the appellant 
himself.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  In 
January 2002, on examination, the veteran's lungs had 
diminished sounds bilaterally with restricted chest motion.  
He had reported a prior history of chronic obstructive 
pulmonary disease (COPD) and asbestosis and F. W. C., D.O.'s 
assessment included COPD and asbestosis.  Subsequent private 
treatment records from R. C. K., O.D. include diagnoses of 
COPD with possible asbestosis and underlying damage due to 
cigarette smoking.  In a January 2004 statement, 
Dr. R. C. K., certified in the practice of family medicine, 
noted that the veteran had a positive history of exposure to 
asbestos in the Navy, and that his lung disorder was 
consistent with such exposure.  In an October 2004 statement, 
Dr. R. C. K. again indicated that the veteran was exposed to 
a large quantity of asbestos while in the Navy during World 
War II and that, in 1947 and 1948, the veteran occasionally 
worked with shingles and other building products in an open 
environment in which he had minimal exposure to some 
asbestos.  Dr. R. C. K. opined that the veteran's overall 
lung condition, though, is most strongly related to the 
exposure while he was in the service due to the tremendous 
amount of asbestos in the environment in which he was 
working.

VA treatment records reflect that, in January and April 2003, 
the veteran was given a diagnosis of COPD based on a self-
reported history of asbestos exposure.  These records also 
noted that the veteran had stopped tobacco use 25 years ago.  

At an October 2005 VA respiratory consult, the veteran 
reported that he was a former smoker of 1/2 pack of cigarettes 
per day for three years; that, during World War II, he spent 
four years in a ship that was loaded with asbestos; that, in 
1942, the ship he worked on was brought in to have asbestos 
removed; and that he was once told by a private physician 
that he had asbestos in his lungs.  He thought he might have 
asbestos-related lung disease because he feels his chest is 
congested and has dyspnea on exertion with almost all 
activities of daily living.  On examination of his lungs, 
there was normal resonance to percussion, but breath sounds 
were diminished with no vesicular or bronchial tubular 
sounds.  No rales or wheezing were appreciated.  A multigated 
angiogram (MUGA) scan showed that the left ventricle was 
enlarged with a left ventricular ejection fraction calculated 
to be 38 percent.  There also was global hypokinesis.  A 
chest x-ray was contrasted with a study done in 2001.  In the 
interval, the veteran had had a cardiac pacemaker placed with 
well-positioned transvenous leads.  There was slight 
cardiomegaly; but no inflammatory infiltrates or pulmonary 
edema was seen.  A high resolution computed tomography (CT) 
of the chest revealed a left-sided pacemaker device in place.  
There was no calcified pleural plaques to suggest asbestos 
exposure or thickening of the interlobular septate to suggest 
fibrosis.  Evidence for significant emphysematous changes 
were not appreciated.  Minimal subsegmental atelectasis was 
seen within the left lung base.  There was no evidence of 
bronchiectasis, extravasation, or mediastinal or axillary 
adenopathy.  But there was evidence of atherosclerotic 
disease within the thoracic aorta with prominence of the 
ascending aorta, which measures 4.3 centimeters in maximum 
dimension.  There was a 2.4 centimeters low attenuation area 
located within the posterior segment of the right lobe, which 
may represent a simple cyst.  The VA specialist opined, that 
the veteran had a history of asbestos exposure in the 1940's 
while on a ship; however, he has no asbestos lung disease 
neither by chest x-ray, high resolution CT of the chest, nor 
pulmonary function testing (PFT).  The VA examiner explained 
that the veteran has severe cardiomyopathy with an ejection 
fraction of 38 percent and signs of decompensated congestive 
heart failure.  In an addendum, the examiner indicated that 
she had reviewed the claims file.

The Board concludes that, based on the recent VA medical 
opinion, service connection for a lung disorder, to include 
as due to exposure to asbestos, is not warranted.  Even 
though a July 2001 private evaluation reflects pulmonary 
asbestosis and asbestos-related pleural disease as a result 
of a self-reported history of significant exposure to 
asbestos as a seaman on a battleship and later as a carpenter 
starting in the 1940s and other private physicians have 
opined that the veteran has asbestosis and/or COPD based on 
the veteran's self-reported history of in-service exposure to 
asbestos, a more recent VA examination, along with chest x-
rays, PTF, and a CT scan clearly show that the veteran does 
not have a lung disorder to include asbestosis.  The July 
2001 private physician statement opining that the veteran has 
an asbestos-related disease were based on the veteran's self-
reported history and plain X-ray results.  The initial 
investigation into the possibility of asbestosis began with 
2001 PFT and chest x-rays, upon which a private doctor did a 
B-reading.  That B-reading reflected normal soft tissues and 
lung fields with an increase in interstitial markings which 
were small and irregular with an ILO profusion of 1/0.  There 
was bilateral pleural plaque formation seen, which findings 
were felt to be consistent with pulmonary asbestosis and 
asbestos-related pleural disease.  The 2001 PFT showed a 
reduced vital capacity, a restrictive pattern, and impaired 
diffusion.  

However, a VA high resolution CT scan done in October 2005 
that was not read by a private doctor showed no evidence of 
interstitial lung disease, focal pleural thickening, or any 
asbestos-related disease.  Neither the July 2001 private 
physician nor any other private physician performed a CT scan 
or reviewed the veteran's service personnel or medical 
records.  The Board finds that none of the private physicians 
opinions or evaluation is a definitive opinion as to the 
question of whether the veteran has an asbestos-related lung 
disease.  The Board is not bound to accept medical opinions 
or conclusions, which are based on a history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
private physicians diagnosing a probable asbestos-related 
disease due to in-service exposure to asbestos to be 
unpersuasive, since the basis of their opinions appears to be 
based on the assertions made by the veteran, early PFT, and 
plain chest x-rays, while ignoring more recent and probative 
PFT, chest x-rays, and a CT scan and physical examination 
findings of severe cardiomyopathy with an ejection fraction 
of 38 percent and signs of decompensated congestive heart 
failure.  

In contrast, the Board finds the 2005 VA respiratory disease 
examiner's opinion more persuasive.  The VA examiner, not 
only reviewed the claims file, performed thorough 
examinations of the veteran to include PFT, chest x-rays, and 
a high resolution CT scan.  These results reveal that the 
veteran does not have a lung disorder.  The recent CT scan, 
which is more sensitive and specific than chest x-rays for 
evaluation of asbestos-related disease, show no pulmonary 
disorder and clearly show no evidence of interstitial lung 
disease and no evidence of the suggested pleural changes that 
were implicated on the 2001 chest X-rays.  Although the 
veteran's 2001 PFT reflected mild restriction; the more 
recent 2005 PFT was suggestive of a heart disorder.  The 
veteran had no physical examination findings to suggest 
asbestosis or a chronic lung disorder; instead he has severe 
cardiomyopathy with an ejection fraction of 38 percent and 
signs of decompensated congestive heart failure.  In 
conclusion, while the veteran may have been found to meet a 
"civil action" definition of an asbestos-related disease in 
2001, he does not meet a "medical" definition of a current 
pulmonary disorder.   

The Board acknowledges that the appellant submitted copies of 
Internet printouts on asbestos-related diseases.  In this 
case, such printouts are not dispositive of the matter under 
consideration as the veteran does not have a lung disorder.  
Even if they were, the Board does not assign this type of 
evidence much weight.  Medical treatise evidence, however, 
can provide important support when combined with an opinion 
of a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  But here, there is no such opinion 
evidence.

The only remaining evidence the appellant has submitted that 
supports his claim are his own testimony and statements, 
along with others made by his representative.  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed, that is, a confirmed diagnosis of a lung 
disorder due to claimed exposure to asbestos.  See Espiritu, 
2 Vet. App. at 494-95.  

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2005); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a claimed pulmonary disorder 
characterized as asbestosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


